Wade, O. J.
1. The value of the opinion given in the plaintiff’s testimony as to the speed of the train which struck her, based upon the facts she stated, or the sufficiency or insufficiency of these facts to authorize the opinion given by the witness, was a matter to be determined by the jury; and the court did not err in admitting the testimony.
2. The requested instructions which the court declined to give 'to the jury were, so far as pertinent and legal, sufficiently covered by the charge of the court.
3. There is no substantial merit in any of the special grounds of the motion for a new trial; there was evidence to support the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


George and Luhe, JJ., concur.